DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 5, 2021 has been entered.
Claim 33 is currently amended.
Claims 1-15 and 30 are cancelled.
Claim 37 is newly submitted.
Claims 16-29 and 31-37 are pending.

Election/Restrictions
Applicants’ election without traverse of Group IV, claim 33, in the reply filed on October 30, 2020 is acknowledged, and applicants’ election of the following species without traverse:
 (i) a method of detecting the presence or expression of the nucleic acid of claim 16, part (a) of a nucleotide sequence that encodes a polypeptide having an amino acid sequence of SEQ ID NO: 2.  
Claims 33-36 are drawn to the elected invention
Claims 1-29 and 31-32 are withdrawn as drawn to non-elected inventions.

Claim Objections
Claim 33 is objected to because of the following informalities:  at part (v), the phrase “plants from I)” was previously deleted, but it is currently recited in the claim without markings to indicate it as an added amendment.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to a method for controlling infestation with the pathogen BNYVV in the cultivation of plants of the genus Beta by detecting the presence and/or expression in the plant of the nucleic acid molecule that encodes a polypeptide having an amino acid sequence of SEQ ID NO: 2 or a polypeptide having an amino acid sequence that is at least 90% identical to SEQ ID NO: 2; then selecting the BNYVV-resistant plant; and cultivating the selected plant or the progeny thereof.  
However, while the specification asserts that 5 SNPs have been identified that are diagnostic of rhizomania resistance (at page 27), there is no evidence provided in the specification for the identification of any BNYVV-resistant plants or selection of BNYVV-resistant plants of any species, including the genus Beta, using any sequences, and there is no evidence that the 5 SNPs disclosed at page 27 would be diagnostic of a resistance gene.  
Given the uncertainty of identifying and selecting Beta plants that are resistant to BNYVV using a nucleotide sequence to identify plants having mutations that confer resistance, the lack of working examples of identifying and selecting resistant Beta plants, the absence of guidance with regard to detecting the presence or expression of a nucleotide sequence that either encodes part of SEQ ID NO: 2 or is 90% identical to SEQ ID NO: 2 that will lead to selection of a BNYVV-resistant plant, and given the breadth of the claims which encompass use of a multitude of possible sequences in a method with indeterminate steps for selecting a BNYVV-resistant plant or progeny thereof; it would require undue experimentation by one of ordinary skill in the art to make and/or use the claimed invention.

Applicants’ arguments filed October 5, 2021 have been fully considered but they are not persuasive.  Applicants argue that claim 33 has been amended to limit the claims to a sequence that is at least 90% identical to SEQ ID NO: 2, including substitutions at positions 307 and 437.
The Examiner maintains that there is no evidence provided in the specification for the identification of any BNYVV-resistant plants or selection of BNYVV-resistant plants of any species, including the genus Beta, using any sequences, and there is no evidence that the 5 SNPs disclosed at page 27 would be diagnostic of a resistance gene, including those at positions 307 and 437.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662